Case 6:20-mc-00022-PGB-EJK Document1 Filed 06/02/20 Page 1 of 11 PagelID 1

=
Be
i i

i
i

"
CF

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

 

UNITED STATES OF AMERICA,

Petitioner, Misc. No. L987 WC-LL~ of - 40 ESe—
v.

TOMOKA MEDICAL LAB, INC,
RAJEN SHAH

Respondents.
/

 

PETITION TO ENFORCE CIVIL INVESTIGATIVE DEMANDS
AND INCORPORATED MEMORANDUM OF LAW

The United States of America respectfully petitions to enforce Civil Investigative
Demands No. 2020-18 and 2020-19, which the United States issued to Respondents Rajen Shah
(“Shah”) and his company, Tomoka Medical Lab, Inc. (’Tomoka”). The Civil Investigative
Demands (“CIDs”) seek information as part of an ongoing investigation into whether Tomoka
and Shah knowingly submitted, or caused to be submitted, false claims to federal healthcare
programs for laboratory procedures that were not reasonable and necessary, in violation of the
False Claims Act (“FCA”). 31 U.S.C. § 3729 et seq.

On March 3, 2020, the United States served Shah with CID No. 2020-18. In addition, on
March 4, 2020, and again on March 6, 2020, the United States served Tomoka with CID No.
2020-19. The CIDs were properly issued and seek information relevant to a pending false claims
investigation within the authority of the Department of Justice (“DOJ”). Neither Shah nor

Tomoka have produced interrogatory answers or documents in response to the CIDs.
Case 6:20-mc-00022-PGB-EJK Document1 Filed 06/02/20 Page 2 of 11 PagelD 2

Because these CIDs request information relevant to the United States’ investigation, this
Court should order Shah and Tomoka to comply with the CIDs and answer all interrogatories
and produce responsive documents.

Jurisdiction and Venue

1. The Court has subject-matter jurisdiction over this petition under 28 U.S.C.
§§ 1331, 1345, and 31 U.S.C. §§ 3733(j)(1) and (j)(5), which provides that the United States may
file a petition to enforce a Civil Investigative Demand with which the recipient has failed to
comply.

2. Venue is proper in this district under 31 U.S.C. § 3733(j)(1) because Respondents

transact business at a laboratory located within the Middle District of Florida.

Parties
3. The Petitioner is the United States of America.
4, Respondent Tomoka is a facility that performs laboratory services and is located

at 783 S. Nova Rd., Ormond Beach, Florida. It is currently owned and operated by Respondent
Rajen Shah.

5. Respondent Shah is the owner and operator of Tomoka. He currently resides is
Owensboro, Kentucky.

Issuance and Service of the CIDs

6. The FCA is the government’s primary tool to recover losses resulting from fraud.
Avco Corp. v. U.S. Dep’t of Justice, 884 F.2d 621, 622 (D.C. Cir. 1989). The FCA imposes
statutory damages and civil penalties for knowingly submitting, or causing to be submitted, false

or fraudulent claims for payment or approval to the government. 31 U.S.C. § 3729(a)(1)(A).
Case 6:20-mc-00022-PGB-EJK Document1 Filed 06/02/20 Page 3 of 11 PagelD 3

7. The DOJ is responsible for investigating violations of the FCA. 31 U.S.C.

§ 3730(a). In 2019, the U.S. Attorney’s Office began an FCA investigation, within the meaning
of 31 U.S.C. § 3733, concerning allegations that Respondents billed federal healthcare programs
for laboratory services that were not reasonable and necessary.

8. Section 3733 of the FCA empowers the United States Attorney, “before
commencing a civil proceeding under § 3730(a) or other false claims law,” to issue a CID upon
any person or entity who may be in possession, custody, or control of information “relevant to a
false claims act investigation.” See 31 U.S.C. § 3733(a}(1) and Attorney General Order No.
3134-2010. The recipient must then produce that information in the form of documents, answers
to written interrogatories, or oral testimony. Jd.

9. On or about March 2, 2020, U.S. Attorney Maria Chapa Lopez issued CID No.
2020-18 and CID No. 2020-19.

10. On March 3, 2020, the United States served Shah, in his individual capacity, with
CID No. 2020-18 (hereinafter the “Shah CID”). See Ex. 1 (Shah CID).

ll. On March 4, 2020, and again on March 6, 2020, the United States served Tomoka
with CID No. 2020-19 (hereinafter the “Tomoka CID”)'. See Ex. 2 (Tomoka CID).

Respondents’ Noncompliance

12. Where the recipient fails to comply with a CID, the Attorney General may

petition for enforcement of the CID in any district where the recipient resides, is found, or

transacts business. 31 U.S.C. § 3733()(1).

 

' Contemporaneously, the United States also served CID No. 2020-20 on Tennessee Valley Regional Laboratory,
d/b/a Crescent Labs, a laboratory located in Knoxville, Tennessee. Because this entity does not transact business in
this District, the United States anticipates filing a separate enforcement petition in the Eastern District of Tennessee.

3
Case 6:20-mc-00022-PGB-EJK Document1 Filed 06/02/20 Page 4 of 11 PagelD 4

13. The Shah CID includes five interrogatories relating primarily to Shah’s ownership
interest in entities that seek reimbursement from federal healthcare programs and his current
sources of income. In addition, the Shah CID also contains three document requests that
primarily require him to produce documents that support his answers to the interrogatories as
well as financial agreements that he, in his individual capacity, has with other laboratories.

14. | The Tomoka CID includes five interrogatories relating to Tomoka’s ownership
structure, financial relationships with other laboratories, and certain reimbursement claims
submitted to federal healthcare programs. In addition, the Tomoka CID includes six document
requests that, collectively, require the company to produce corporate documents relating to the
structure, ownership, and control of Tomoka; policies related to molecular laboratory testing;
financial relationships with other laboratories; clinical laboratory improvement amendments
(“CLIA”) certifications; and patient charts and files for patients identified in a schedule attached
to the Tomoka CID. |

15. The United States served the Shaw CID via certified mail on March 3, 2020 (See
Ex. 3) and personally served the Tomoka CID at the company’s principal address on March 4,
2020 (See Ex. 4). However, pursuant to Mr. Shah’s request, the United States also served the
Tomoka CID via email to Mr. Shah’s email address on March 6, 2020. See Ex. 5.

16. — After serving the Shah and Tomoka CIDs, the United States received no response
from the Respondents. As a result, on April 16, 2020, the undersigned sent each Respondent a
letter, via certified mail, advising the United States had served the CIDs, and that if the United

States did not receive full and complete responses to the CIDs by April 24, 2020, it would file a
Case 6:20-mc-00022-PGB-EJK Document1 Filed 06/02/20 Page 5 of 11 PageID 5

petition for enforcement, pursuant to 31 U.S.C. § 3733(j)(1). See Ex. 6 (letter to Respondents).
The undersigned also attached the CIDs to these letters”.
17. The United States has received no written response from the Respondents to
either the CIDs or the April 16, 2020 letters?,
Memorandum of Law

A. Issuance of the CIDs is a proper and appropriate exercise of the authority
conferred on the DOJ by Congress

The DO] is the agency of the United States responsible for enforcing the provisions of
the FCA. 31 U.S.C. § 3730(a). The FCA specifically authorizes the Attorney General of the
United States, or a designee, to issue CIDs to any person who may be in possession, custody, or
control of information “relevant to a false claims law investigation.” 31 U.S.C. § 3733(a)(1).
The DOJ possesses broad investigatory powers to determine whether a violation of the FCA has
occurred, and a CID requesting documents is one such means of obtaining the necessary
information. Courts exhibit considerable deference to agency subpoenas, recognizing their
importance to the executive branch’s constitutional mandate to investigate violations of federal
law and will decline to enforce an administrative subpoena only where it bears no relation to a

lawful purpose of the requesting agency.

 

? In addition, on April 15, 2020, the undersigned provided a copy of the letter and CIDs to Respondent Shah via
email.

3 On April 16, 2020, Respondent Shah left a voicemail for the undersigned. In this. voicemail, Shah claimed he
previously sent an email to the undersigned requesting an extension of time to respond because of staffing issues
related to COVID-19. The undersigned did not receive any such email and has sent Shah three separate emails
requesting that he forward any emails or communications. Shah has not responded. See Ex. 7 (emails to Shah).

5
Case 6:20-mc-00022-PGB-EJK Document1 Filed 06/02/20 Page 6 of 11 PagelD 6

B. Civil investigative demands, like other administrative subpoenas, serve the
government’s expansive “power of inquiry” in enforcing federal law

As the United States Supreme Court has explained, administrative agencies, including the
DOJ, possess broad investigatory powers:

Because judicial power is reluctant if not unable to summon evidence until it is
shown to be relevant to issues in litigation, it does not follow that an
administrative agency charged with seeing that the laws are enforced may not
have and exercise powers of original inquiry. It has a power of inquisition, if one
chooses to call it that, which is not derived from the judicial function. It is more
analogous to the Grand Jury, which does not depend on a case or controversy for
power to get evidence but can investigate merely on suspicion that the law is
being violated, or even just because it wants assurance that it is not. When
investigative and accusatory duties are delegated by statute to an administrative
body, it, too, may take steps to inform itself as to whether there is probable
violation of the law.

United States v. Morton Salt Co., 338 U.S. 632, 642-43 (1950). The Eleventh Circuit has
similarly recognized “the broad investigatory power of administrative subpoenas.” United States
v. Fla. Azalea Specialists, 19 F.3d 620, 622 (11th Cir. 1994) (quoting Morton Salt, 338 U.S. at
642-43).

An FCA CID is a type of administrative subpoena that allows the DOJ “to investigate
whether there is a basis for remedying a false claim made against the United States.” United
States v. Markwood, 48 F.3d 969, 976 (6th Cir. 1995). “Although Congress has chosen to call
this subpoena by another name, a false claims CID is, at its essence, a subpoena issued by an
administrative agency.” Jd. Courts have emphasized both the DOJ’s law-enforcement mission
and the importance of CIDs in fulfilling it. See, e.g., Markwood, 48 F.3d at 979 (“Congress
intended the false claims CID to provide the Department of Justice with a means to assess
quickly, and at the least cost to the taxpayers or to the party from whom information is requested,

whether grounds exist for initiating a false claim suit.”); United States v. Witmer, 835 F. Supp.

6
Case 6:20-mc-00022-PGB-EJK Document1 Filed 06/02/20 Page 7 of 11 PagelD 7

208, 211 (M.D. Pa. 1993), afd, 30 F.3d 1489 (3d Cir. 1994) (CID’s purpose is to “enable the
Government to determine whether enough evidence exist[s] to warrant the expense of filing [a
civil] suit, as well as to prevent the potential Defendant from being dragged into court
unnecessarily.”); see also In re Oral Testimony of a Witness Subpoenaed Pursuant to Civil
Investigative Demand No. 98-19, | F. Supp. 2d 587, 589 (E.D. Va.), affd, 182 F.R.D. 196 (E.D.
Va. 1998) (“The issuance of a CID is a unique procedure almost, but not quite, akin to a grand
jury investigation.”). Particularly at the outset, investigators must cast a large net: “[A] wide
range of investigation is necessary and appropriate where . . . multifaceted activities are
involved, and the precise character of possible violations cannot be known in advance.” F.7.C.
v. Texaco, Inc., 555 F.2d 862, 877 (D.C. Cir. 1977). Agencies are thus afforded great latitude in
gathering information by administrative subpoena, an allowance stemming from the

government’s unique, national role in policing federal-law violations.

1. Judicial review of an administrative subpoena is “sharply limited”

Courts cast a deferential eye toward agency subpoenas. “It is well-settled that the role of
a district court in a proceeding to enforce an administrative subpoena is sharply limited.” Fia.
Azalea Specialists, 19 F.3d at 623 (citing EEOC v. Kloster Cruise Ltd., 939 F.2d 920, 922 (11th
Cir.1991)); see also Markwood, 48 F.3d at 976 (noting that “a district court’s role in the
enforcement of an administrative subpoena is a limited one”). In such proceedings, the court
may inquire only as to whether (1) the administrative investigation is within the agency’s
authority, (2) the agency’s demand is too indefinite, and (3) the information sought is reasonably
relevant. United States Equal Employment Opportunity Comm’n v. KB Staffing, LLC, No. 8:14-
MC-41-T-30AEP, 2014 WL 12628619, at *2 (M.D. Fla. Aug. 28, 2014) (citing US. E.E.O.C. v.

Tire Kingdom, Inc., 80 F.3d 449, 450 (11th Cir. 1996)); see also Fla. Azalea Specialists, 19 F.3d
Case 6:20-mc-00022-PGB-EJK Document1 Filed 06/02/20 Page 8 of 11 PagelD 8

at 623 (quoting Federal Election Commission v. Florida for Kennedy Committee, 681 F.2d 1281,
1284 (11th Cir. 1982)); Morton Salt Co., 338 U.S. at 652. Generally, unless the subpoena was
issued for some improper purpose that would abuse the court’s process—such as harassment or
bad faith—it should be enforced. See United States v. Powell, 379 U.S. 48, 58 (1964);
Markwood, 48 F.3d at 978 (citing United States v. LaSalle Nat'l Bank, 437 U.S. 298 (1978)).
The challenger bears a “heavy burden” of demonstrating such impropriety. Markwood, 48 F.3d
at 978 (citation omitted). For enforcement of a CID, the DOJ must also show that it has
complied with the procedural requirements for issuance set forth in the authorizing statute. See
Witmer, 835 F. Supp. at 221.

As described above, the CIDs were properly issued within the DOJ’s authority and in
furtherance of an FCA investigation of Tomoka and Shah. The only issue, therefore, is whether

the answers and documents requested are “reasonably relevant” to the DOJ’s investigation.

2. A CID must be enforced if documents sought are “reasonably relevant” to
the DOJ’s investigation

Under Eleventh Circuit law, “[t]he measure of relevance used in subpoena enforcement
actions is quite broad,” and the district court should enforce an administrative subpoena if the
information sought is “reasonably relevant” to the investigation. Fla. Azalea Specialists, 19 F.3d
at 624, 623. As the Markwood court observed, the Supreme Court has said that administrative
subpoenas should be enforced when “the evidence sought by the subpoena was not plainly
incompetent or irrelevant to any lawful purpose of the [agency] in the discharge of [its] duties.”
48 F.3d at 977 (quoting Endicott Johnson Corp. v. Perkins, 317 U.S. 501, 509 (1943)); see also,
e.g., E.E.O.C. v. Elrod, 674 F.2d 601, 613 (7th Cir. 1982) (“An administrative subpoena will be
enforced, when challenged on the basis of relevancy, if the material subpoenaed touches a matter

under investigation.”); Sandsend Fin. Consultants, Ltd. v. Fed. Home Loan Bank Bd., 878 F.2d
8
Case 6:20-mc-00022-PGB-EJK Document1 Filed 06/02/20 Page 9 of 11 PagelID 9

875, 882 (Sth Cir. 1989) (“For purposes of an administrative subpoena, the notion of relevancy is
a broad one.”).

In the CID context, “[rlelevancy is determined in terms of the investigation rather than in
terms of evidentiary relevance.” United States v. ASG Solutions Corp., 2018 WL 1418023 (S.D.
Cal. Mar. 22, 2018). The disparate standards reflect the fundamentally different tasks in which
the requesting parties are engaged: a civil litigant attempting to bolster (or refute) allegations of
wrongdoing that have already been investigated and formally lodged on the one hand, federal
law enforcement gathering materials “to inform itself as to whether there is probable violation of
the law” before deciding whether to litigate at all on the other. Morton Sait, 338 U.S. at 643.
Courts have thus “emphasized that administrative investigations could not be equated with the
more constrained operations of the judicial process.” Fed. Election Comm’n v. Lance, 617 F.2d
365, 369 (Sth Cir. 1980), supplemented, 635 F.2d 1132 (5th Cir. 1981). In light of this
difference, a district court will “defer to the agency’s appraisal of relevancy, which must be
accepted so long as it is not obviously wrong.” Resolution Tr. Corp. v. Walde, 18 F.3d 943, 946
(D.C. Cir. 1994) (quotations omitted) (citation omitted).

Cc. The requested answers and documents are relevant to the underlying False
Claims Act investigation

The DOJ is investigating whether the Respondents have submitted, or caused to be
submitted, claims to federal healthcare programs for laboratory services that are medically
unnecessary. Under applicable laws and regulations, a laboratory can only bill healthcare
programs for laboratory services ordered by a provider. See 42 CFR 410.32(a)*. The requested

answers and documents are relevant to this primary issue.

 

* In relevant part, this section states: “[a]ll diagnostic x-ray tests, diagnostic laboratory tests, and other diagnostic
tests must be ordered by the physician who is treating the beneficiary, that is, the physician who furnishes a
9
Case 6:20-mc-00022-PGB-EJK Document1 Filed 06/02/20 Page 10 of 11 PagelD 10

However, an FCA investigation is not narrowly constrained and can involve many issues
beyond the direct provision of services reimbursed by Medicare. The DOJ must also determine,
for example, which individuals are responsible for submitting potentially false claims, setting
corporate policies that may have led to the submission of false claims, or directing the actions of
lower-level staff. Here, some of the requested information pertains to financial relationships the
Respondents may have with other entities. The United States expects these interrogatory
answers and documents will provide both direct and circumstantial evidence of, as well as
necessary context for, the allegations under investigation.

While the government is not required to know with precision the value of each item it
seeks at this early stage—after all, it “cannot be expected to ask only questions to which it
already knows the answers,” Kloster Cruise, 939 F.2d at 923—it is confident that the requested
information will help “determine whether enough evidence exist[s] to warrant the expense of
filing [a civil] suit’”—perhaps “prevent the potential Defendant from being dragged into court
unnecessarily.” Witmer, 835 F. Supp. at 211 (quotations omitted) (citation omitted). Because
these requests satisfy the broad relevancy standard applicable to agency investigations, the
Respondents should be ordered to answer the interrogatories and produce responsive documents.

D. Respondents failed to timely challenge the CIDs, waiving any objection to
compliance

The False Claims Act requires that a person looking to modify or set aside a CID must
file a petition to do so “within 20 days after the date of service” or within a longer period set

forth in the demand. 31 U.S.C. § 3733(j)(2). The Respondents were served on March, 3, 2020,

 

consultation or treats a beneficiary for a specific medical problem and who uses the results in the management of the
beneficiary's specific medical problem. Tests not ordered by the physician who is treating the beneficiary are
not reasonable and necessary [.]” (emphasis added).

10
Case 6:20-mc-00022-PGB-EJK Document1 Filed 06/02/20 Page 11 of 11 PagelD 11

March 4, 2020 and March 6, 2020. They have never filed a petition to modify or set aside the

demands and have, therefore, waived any objection to any request in the CIDs. Accordingly, the

Respondents should be ordered to answer all interrogatories and produce all responsive

documents.

Conclusion

For the foregoing reasons, the United States respectfully petitions this Court for an order

compelling Respondents to produce answers and documents responsive to the CIDs.

Dated: June 2, 2020

By:

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

Sean P.Keefe
SEAN P. KEEFE

Assistant United States Attorney
Florida Bar No.: 0413828

400 North Tampa Street, Ste 3200
Tampa, FL 33602

Telephone: (813) 274-6000
Facsimile: (813) 274-6200

Email: sean. keefe@usdoj.gov

Counsel for the United States of America

11
